830 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Michael SCHORN, Plaintiff-Appellant,v.Perry M. JOHNSON, Dr. J.K. Harness, Dr. Darryl Opicka,William L. Abshire, Anthony D. Nolan, Defendants-Appellees.
No. 87-1043
United States Court of Appeals, Sixth Circuit.
October 2, 1987.

ORDER
Before KEITH, MILBURN and ALAN E. NORRIS, Circuit Judges.


1
On November 20, 1986, the district court entered a judgment which dismissed appellant's prisoner civil rights action.  The notice of appeal was due within 30 days of the judgment--December 22, 1986 (30th day was Saturday, December 20, 1986).  Fed. R. App.  P. 4(a) and 26(a).  Appellant filed his notice of appeal on January 5, 1987, 14 days after it was due.  An affidavit attached to the notice of appeal stated that the judgment was not received until December 30, 1986.  The affidavit was construed as a motion for extension of time pursuant to Fed.  R. App.  P. 4(a)(5) and by order entered March 25, 1987, this court remanded the case to the district court for the limited purpose of ruling on the motion for extension of time.  The district court denied the extension on July 17, 1987.


2
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.  R. App.  P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir. 1983).  Fed. R. App.  P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


3
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.